DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a mass spectrometry device having a base, constructed unit including a pulse generator and a first support member that isolates the pulse generator from the base, an incidence regulator unit having a slit upstream of the pulse generator and a second support member isolating the incidence regulator unit from the base and the pulse generator, wherein either the incidence regulator includes a main body and a pair of blades, and a pair of mounts extend from the main body in a second direction from an end portion of the main body, and the second support member is a pair of support posts between the base and the pair of mounts, or the detector is on the other side of the base and the reflector is on the same side of the base as the ion pulser and incidence regulator.
In the prior art, Kudo (WO 2019229864 A1) teaches a mass spectrometry device having a pulse generator and an incidence regulator unit having a slit and being isolated from a base, but does not teach the mounts and support posts of the current claim 1, or the arrangement of the detector and reflector described in the current claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881